Citation Nr: 1633463	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for lipomas (claimed as tumors all over the body).

2.  Entitlement to service connection for lipomas (claimed as tumors all over the body).

3.  Entitlement to service connection for headaches, including as due to herbicide exposure and contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for a skin disorder (other than lipomas), including as due to herbicide exposure and contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1975.  The Veteran served in Vietnam from March 1967 to August 1968.  The Veteran's DD Form 214 and service treatment records show service at Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  In May 2014, the Veteran testified at a formal RO hearing.  Transcripts of those hearings are of record.

A July 2009 rating decision denied service connection for tumors all over the body. The Veteran disagreed with the decision, but did not perfect the appeal.  The May 2012 rating decision reopened and denied the claim.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

The issues of entitlement to service connection for headaches and a skin disorder (other than lipomas) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the claim of service connection for skin tumors on the basis that the current skin disorder was not linked to service.  The Veteran did not perfect the appeal of the decision.

2.  Evidence received since the July 2009 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  Lipomas first manifested during service.

4.  Tinnitus was manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for tumors all over the body is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2008).  

2.  Evidence received since the July 2009 rating decision is new and material and the claim of service connection for lipomas (claimed as tumors all over the body) is reopened.  38°U.S.C.A. §°5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Lipomas (claimed as tumors all over the body) were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Lipomas

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In July 2009, the RO denied the Veteran's claim of service connection for tumors all over the body.  The Veteran appealed the decision through a Notice of Disagreement.  In February 2010, the RO issued a Statement of the Case.  The Veteran did not thereafter perfect the appeal.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence before the RO included service treatment records (STRs) reflecting treatment for soft tissue masses of the right elbow and back assessed as likely lipomas.  A February 2010 VA examination report included the Veteran's report of self-puncturing the right elbow lipoma with a history of recurrent lipomas since service.  The VA examiner found that the Veteran manifested multiple subcutaneous lipomatous swellings which were less likely related to the questionable lipomas in service, and that current subcutaneous nodular lipomas located on other parts of his body were entirely independent of the in-service lipomas.  It was further indicated some people have more than one lipoma, and occasionally have a genetic condition resulting in multiple lipomas (familial multiple lipomatosis).  An internet article submitted by the Veteran described the lipomatosis disorder as a disease process.

The RO based its denial on a finding that in-service cysts were not shown to be related to current multiple subcutaneous lipomata.  The RO concluded that there was no evidence that the Veteran had a current residual disability related to his treatment in service.  

Since the July 2009 rating decision, the evidence of record includes the Veteran's testimony of recurrent lipomas that first manifested in service.  It was indicated that the diagnoses included angiolipoma, lipoma and subcutaneous lipomata and that some of these growths had been surgically removed.  His testimony provides new and material evidence of a chronic disease process which first manifested in service which cures a prior evidentiary defect.  Hence, this evidence is not cumulative, and reopening is warranted.

As to the merits, the Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In the instant case, a February 2010 VA examiner indicated that the Veteran's lipomas were a genetic trait - which is consistent with the internet information provided by the Veteran himself.  Important for this decision, the Veteran was not diagnosed with lipomas prior to his entry into active service.  As such, he is presumed to have been sound in condition with respect to lipomas.  38 U.S.C.A. §°1111.  As such, based on the record, the Veteran's lipomas, which are a hereditary disease, first manifested during active service.  Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for lipomas is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Board finds that service connection for tinnitus is warranted.  A March 2016 VA examination diagnosed tinnitus and opined that it was at least as likely as not that tinnitus was caused by or a result of military noise exposure.  The examiner reasoned that tinnitus is at least as likely as not associated with military noise exposure due to the reported time of onset and the noise inherent in military duties that are known to cause tinnitus.

The Board notes there is a June 2013 VA audiology examination of record as well.  The conclusion of that medical opinion was that tinnitus was less likely than not caused by or the result of military noise exposure.   The examiner therein reasoned that the Veteran reported the onset of tinnitus well after discharge from military service, and that it was more likely that tinnitus is a result of the Veteran's mixed hearing loss.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence is approximately balanced.  There is one medical opinion against the claim, and one medical opinion in support of the claim.  The Board determines that neither is materially more credible or has more probative weight than the other.  Accordingly, giving the benefit of the doubt to the Veteran, service connection for tinnitus is warranted.


ORDER

The application to reopen the claim of service connection for tumors all over the body is granted.

Service connection for lipomas (claimed as tumors all over the body) is granted.

Service connection for tinnitus is granted.


REMAND

In the May 2016 Board hearing, the Veteran raised the issue of service connection for his dry skin disorder due to contaminated drinking water at Camp Lejeune.  The Veteran also served in Vietnam from March 1967 to August 1968.  Interpreting the Veteran's testimony liberally, the Board will construe it an assertion that all his claims are to include as being due to contaminated water at Camp Lejeune and exposure to herbicides in Vietnam.  Therefore, additional development is warranted.

The Board observes that VA has developed special adjudicatory procedures for Veterans stationed at Fort Lejeune who drank contaminated water with adjudication centralized to the Louisville RO.  See M21-1, Part IV.ii.2.C.5.o-r.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2016.

2.  Follow all current development procedures for the development of the claims alleging headaches and a skin disorder (other than lipomas) being due to contaminated water at Camp Lejeune and exposure to herbicides in Vietnam.  See M21-1, Part IV.ii.2.C.5.o-r. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


